OPINION OF THE COURT
Per Curiam.
By order of the Supreme Court of Oregon filed August 30, 2001, the respondent was suspended from the practice of law *72in that state for six months. The respondent’s misconduct emanates from a shoplifting incident. Although he was charged with theft in the second degree, a class A misdemeanor, the respondent pleaded guilty to a violation, in the absence of any criminal history.
The petitioner served the respondent with a notice pursuant to 22 NYCRR 691.3 informing him of his right, within 20 days of service, to file a verified statement setting forth any of the defenses to the imposition of discipline enumerated in 22 NYCRR 691.3 (c). Although the respondent failed to submit a timely reply to the petitioner’s notice to assert any of the enumerated defenses or demand a hearing pursuant to 22 NYCRR 691.3 (d), he belatedly informed the petitioner that he would be in Australia until approximately mid-April 2002. He sought an adjournment of this matter to May 1, 2002. On February 15, 2002, this Court informed the respondent that the motion would be held in abeyance for 30 days to afford him an opportunity to respond. The respondent replied that he would be unable to meaningfully respond before May 1, 2002. The respondent was informed that any further adjournments were denied by the Court. He thereafter failed to make any response.
Inasmuch as the respondent has neither raised any of the enumerated defenses to the imposition of reciprocal discipline nor requested a hearing pursuant to 22 NYCRR 691.3 (d), the motion to impose reciprocal discipline upon him in New York is granted. The respondent is suspended from the practice of law in New York for one year.
Prudenti, P.J., Ritter, Santucci, Altman and Friedmann, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, P. Adam Kimmell is suspended from the practice of law in New York for one year, effective immediately; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, P. Adam Rimmell, is commanded to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving *73to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.